 CARPENTERS, LOCAL 1489United BrotherhoodofCarpentersand Joiners ofAmerica,Local 1489andJames J. Martin & Sonsand John J.Donnelly, Inc. and LocalNo. 53, TheWood,Wire and Metal Lathers InternationalUnion, AFL-CIO. Case 4-CD-278May 25, 1972DECISION AND DETERMINATION OFDISPUTEBY CHAIRMAN MILLER AND MEMBERSFANNING ANDJENKINSThis is a proceeding under Section 10(k) of theNational Labor Relations Act, as amended,follow-ing chargesfiledbyJamesJ.Martin & Sons,hereinafter calledMartin or Employer,alleging thatUnited Brotherhood of Carpenters and Joiners ofAmerica, Local 1489,hereinafter called Carpenters,.violated Section 8(b)(4)(1)and (ii)(D) of the Act byengaging in certain proscribed activity with an objectof forcing or requiring Martin to assign certain workto employees represented by the Carpenters ratherthan to employees representedby Local No. 53, TheWood,Wire and Metal Lathers International Union,AFL-CIO,hereinafter called Lathers.Pursuant to notice,a hearing was held beforeHearing Officer Charles E. Mitchell on January 25,1972.All partiesappeared at the hearing and wereafforded opportunity to be heard,to examine andcross-examine witnesses,and to adduce evidencebearing on the issues.Thereafter, briefs were filed bytheEmployer,theCarpenters, and the Lathers.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNationalLaborRelations Board has delegated itsauthorityin this proceeding to a three-member panel.The Board has reviewed the rulings of the HearingOfficer made at the hearing and finds that they arefree from prejudicial error.They arehereby affirmed.Upon the entire record in this proceeding, theBoard makes the following findings:I.THE BUSINESS OF THE EMPLOYERThe parties stipulated that Martin is a New Jerseycorporation and is engaged in construction work as alathing and plastering contractor. During the pastyear, it purchased goods valued in excess of $50,000from suppliers outside the State of New Jersey. Theparties stipulated, and we find, that the Employer isengaged in commerce within the meaning of Section2(6) and (7) of the Act and we also find that it willeffectuate the policies of the Act to assert jurisdictionherein.II.THE LABOR ORGANIZATIONS INVOLVED93The parties stipulated, and we find, that theCarpenters and the Lathers are labor organizationswithin the meaning of Section 2(5) of the Act.III.THE DISPUTEA.FactsJohn J. Donnelly, Inc., hereinafter called Donnelly,is the general contractor for the construction of adiscount chain store, called a Clover Store, inCinnaminson, New Jersey. Donnelly subcontractedtoMartin the furnishing and erection of the metalstud work, the veneer plaster base, and the veneerplaster work which entails the application of a thin or"skin" coat of veneer plaster to the veneer plasterbase by hawk and trowel. Martin, by virtue of itsmembership in the Master Plasterers Company, acontractors' association, is a party to a collective-bargaining agreement with the Lathers which de-scribes the unit work to be the installation of all wallor ceiling systems which are to "receive metal lath,rock lath or other material for the application ofplaster or other sprayed on wet material . . . ...The Employer began work on the Donnelly projecton November 29, 1971, by assigning four of itsemployees who were members of the Lathers to thetask of erecting metal studs and attaching veneerplasterbase thereto.On December 1, all fivecarpenters, who were employed by Donnelly, walkedoff the job and subsequently, on December 6, 1971,the Carpenters, which had made similar demands inthepast,demanded from Donnelly, through itsbusiness agent, Hedlund, that the work of erectingthemetal studs and veneer plaster base be assignedto employees represented by the Carpenters. Theyremained off the job until December 30, 1971, 1 dayprior to the entry of a 10(1) injunction in the UnitedStatesDistrict Court for the District of New Jersey.Hedlund indicated to Donnelly that inasmuch asthe Carpenters was no longer a party to the NationalJointBoard for the Settlement of JurisdictionalDisputes, the Joint Board would be incapable ofresolving the work in dispute since any decisionwould have no effect. In this connection the recordindicates that the Employer is not a party to anyagreement calling for the submission of jurisdictionaldisputes to the National Joint Board.B.TheWork in DisputeAs described in the Notice of Hearing issued by theRegional Director on January7, 1972,the work indispute involves"the application of veneer plasterbase."More specifically,this work may be described197 NLRB No. 19 94DECISIONSOF NATIONALLABOR RELATIONS BOARDasametal stud system with a veneer boardcontaining a "high porosity paper" to which a thincoat of veneer plaster is attached. The Carpentersclaims only the work of installing the metal studs andveneer plaster base.C.Contentions of the PartiesThe Employer and the Lathers take the positionthat the Employer's assignment of the disputed workwas justified by the Employer's collective-bargainingagreement with the Lathers, the Employer's pastpractice, and the fact that the work is performedmore economically and efficiently when done by theEmployer's own crew of employees represented bytheLathers.The Employer and Lathers furthercontend that the work in dispute concerns theapplication of wet plaster, that the veneer plasterbase is not a finished surface such as prefinisheddrywall, and that employees represented by theLathers by virtue of area practice are entitled toperform the work. Moreover, the Employer contendsthat any signed agreement or statement in which itpledged to award work to the carpenters referredsolely to drywall, as opposed to wet plaster work, andit is agreeable to using the employees represented bytheCarpenters if, in the future, drywall work isrequired.However, according to the Employer, thework in question is not drywall or finished materials,but is specifically fabricated to receive plaster and isproperly assigned to the employees represented bythe Lathers rather than to employees represented bytheCarpenters. In addition, the Employer claimsthat based on such considerations as integration ofoperations, skills, safety, and availability of workersemployees represented by the Lathers should beawarded the work.The Carpenters, on the other hand, contends thatthe matter is not properly before the Board since thework stoppage was occasioned by unsafe andunsanitary working conditions and not in further-ance of its admitted demand for the work in dispute.Accordingly, it urges that Section 8(b)(4)(D) has notbeen violated and that the instant 10(k) proceedingshould be quashed. In furtherance of this latterposition, the Carpenters also claims that, in anyevent, its members are entitled to the work in disputeby reason of area practice in Burlington County,New Jersey, and by virtue of a signed writingexecuted by Martin wherein it pledged to award thedisputed work to the carpenters.D.Applicability of the StatuteBefore the Board may proceed with a determina-tion of dispute pursuant to Section 10(k) of the Act,itmust be satisfied that there is reasonable cause tobelieve that Section 8(b)(4)(D) has been violated andthat there is no agreed-upon method for thevoluntary adjustment of the dispute.Notwithstanding the Carpenters contention thatthework stoppage was precipitated by the majorsafety and sanitation problems on the job, we find,on the basis of the record as a whole, that an objectof the carpenters' strike was to force or requireMartin to assign the disputed work to employeesrepresented by the Carpenters. Thus we note that ata December 6, 1971, meeting between Donnelly andHedlund, Carpenters business agent, Hedlund statedthat the carpenters had walked off the job becausethe lathers were doing their work and that Donnellyhad "hired that s.o.b. Martin" (Employer). Hedlundfurther stated that the carpenters would not return towork until they were assigned the disputed work.Rejecting Donnelly's offer to talk to the Employer inan effort to solve the problem, Hedlund replied that"Martin would probably take the case or file acharge with the NLRB." However, Hedlund furtherstated that if the Employer did file a charge with theNLRB, he (Hedlund) "had other causes on the jobfor the Carpenters to walk off."Moreover, we do not find merit in the contentionof the Carpenters that all of the parties are bound tothe same voluntary method of adjustment. In thisconnection, the record shows the Employer was not asignatory to the agreement between Donnelly andtheCarpenters and there is no showing thatEmployer has voluntarily agreed to be bound by aNational Joint Board proceeding. Additionally, asnoted above, the Carpenters itself is no longer aparty to the National Joint Board, so that the JointBoard's resolution would have no effect.Accordingly, we conclude that on the basis of theentire record there is reasonable cause to believe aviolation of Section 8(b)(4)(D) has occurred and thatat the time of the instant dispute there did not existany agreed-upon or approved method for thevoluntary adjustment of the dispute to which allparties were bound. Therefore, the matter is properlybefore the Board for determination.E.Merits of the DisputeSection 10(k) of the Act requires the Board to makean affirmative award of disputed work after givingdue consideration to and balancing all relevantfactors. The following factors are relevant in makinga determination of the dispute before us.1.The collective-bargaining agreementThe record shows that the Employer's collective-bargaining history has been exclusively with theLathers for at least 25 years. The Employer's current CARPENTERS, LOCAL 148995agreement with the Lathers provides that employeesrepresented by the Lathers will perform the workinvolving the erection of metal studs and theapplication of gypsum board, both to receive wetplaster.As the signed writing by the Employer pledgingcertain work to the carpenters clearly states that it isapplicable to "any drywall work installed," it lendsno support to the Carpenters claim for the disputedwork.2.Area and company practicesThe Employer has always assigned work of thekind in dispute to its employees who are representedby the Lathers. The Employer introduced intoevidence a list of more than 40 jobs throughoutsouthern New Jersey and southeastern Pennsylvaniaon which it assigned the disputed work to employeesrepresented by the Lathers. There is evidence thatemployees represented by the Lathers have per-formed work of this or a similar type for otheremployers in other areas.employees who are represented by the Lathers areentitled to perform the disputed work. We reach thisconclusion based upon the Employer's assignment ofthe disputed work to its employees; the fact that theassignmentisconsistentwith the Employer's pastpractice and its current collective-bargaining agree-ment with the Lathers; the fact thatit isnot clearlyinconsistentwithareapractice; the fact that theemployees represented by the Latherspossess therequisite skills to perform the work; and the fact thatsuchassignmentwill result ingreaterefficiency, safe-ty, economy, and continuity of operations. According-ly,we shall determine the dispute before us by award-ing the work in dispute at the Clover Store projectinCinnaminson, New Jersey, to the Employer's em-ployees represented by the Lathers, and not to theLathers Union or its members. In consequence, wealso find that the Carpenters is not entitled by meansproscribed by Section 8(b)(4)(D) of the Act to forceor require the Employer to assign the disputed workto employees represented by it.3.Efficiency and economyUnder the agreement between the Employer andtheLathers, the Employer is entitled to assign avariety of other work to its employees. It is commonpractice for the Employer to use his employees toperform the work in dispute for a few hours and, ifthey run out of such work, to transfer those employeesto other work on the job until more work similar tothat in dispute here becomes available. To assign thedisputedwork to employees represented by theCarpenters would cause the Employer economiclossdue to the downtime involved.4.Skills and safetyIn the years which the Employer has performedmetal stud work, veneer plaster base, and veneerplaster jobs, employees represented by the Lathershave demonstrated to the satisfaction of the Employ-er that they possess the knowledge and skill necessaryto do the work. The lathers receive apprenticeshiptraining on the work in dispute. The carpenters haveno similar apprenticeship program.ConclusionsUpon consideration of all pertinent factors in theentire record,we conclude that the Employer'sDETERMINATION OF DISPUTEPursuant to Section 10(k) of the National LaborRelations Act, as amended, and upon the basis of theforegoing findings and the entire record in thisproceeding, the National Labor Relations Boardhereby makes the following Determination of Dis-pute:1.Employees of James J. Martin & Sons ofCamden, New Jersey, who are represented by LocalNo. 53, The Wood, Wire and Metal LathersInternationalUnion,AFL-CIO, are entitled toperform the " . . . furnishing and the erection of themetal stud work, the veneer plaster base, and theveneer plaster work" for interior partition walls andhung ceilings at the Clover Store project in Cinna-minson, New Jersey.2.United Brotherhood of Carpenters and JoinersofAmerica, Local No. 1489, of Burlington, NewJersey, shall notify the Regional Director for Region4, in writing, whether or not it will refrain fromforcing or requiring the Employer, by means pros-cribed by Section 8(b)(4)(D) of the Act, to assign thework in dispute to employees represented by theCarpenters, rather than to employees represented bythe Lathers.